—In an action to foreclose a mortgage, the defendants Vidyadhar A. Bhide and Shobha V. Bhide appeal from an order of the Supreme Court, Kings County (Held, J.), entered March 18, 1998, which denied their motion, inter alia, to vacate a stipulation of settlement between them and the plaintiff.
Ordered that the order is affirmed, with costs.
The appellants’ challenge to the stipulation of settlement entered into in this action is unpersuasive. The credible evidence in the record refutes the appellants’ claim that the attorney who agreed to the settlement on their behalf failed to explain the significance of the term “with prejudice”, and they have failed to establish any valid basis for vacating the stipulation of settlement (see, Yuzary v Yuzary, 223 AD2d 540; Arvelo v Multi Trucking, 194 AD2d 758). S. Miller, J. P., Sullivan, Friedmann, Luciano and Feuerstein, JJ., concur.